DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa et al. (US 2015/0015350) in view of Wan (US 2012/0307409), Figures front page or 3B.
	Regarding claim 1, Tachikawa discloses an electronic switch comprising:
a housing (5); 
main contacts (10Aa and 10Ab) installed at a portion of the housing (5); and 
an auxiliary contact (55Ba and 55Bb) installed at another portion of the housing (5), 
wherein a partition (7, figure 7) is installed in a longitudinal direction inside the housing (5) to provide a first accommodating part (left part of 7) and a second accommodating part (right part of 7), 
the main contacts (10Aa and 10Ab) are installed in the first accommodating part (left part of 7), and 

an auxiliary contact mounting bracket (51A, 51B, 55Aa and 55Ab) provided in the second accommodating part.
the switch (54)  cooperatively operating according to an operational state of the main contacts (10Aa and 10Ab) and transferring a corresponding signal to the auxiliary contact (55Ba and 55Bb) (see par. [0085]-[0087]).
Tachikawa does not disclose a working portion in which the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket.  
Wan discloses alternating current contactor comprising a working portion in which the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket as taught by Wan with Tachikawa’s device for the purpose of saving space and cost.
[AltContent: textbox (Working portion)][AltContent: arrow]
    PNG
    media_image1.png
    298
    438
    media_image1.png
    Greyscale

Regarding claim 2, Tachikawa discloses:
wherein the main contacts (10Aa and 10Ab) include a fixed contact (10Aa and 10Ab) installed in a penetrating manner on an upper surface of the first accommodating part (left part of 7) and 
a movable contact (14A and 14B) movably installed in the first accommodating part (left part of 7) and brought into contact with the fixed contact (10Aa and 10Ab) or separated therefrom.
	Regarding claim 3, Tachikawa discloses:
wherein the partition (7) is integrally formed in the housing (5).
	Regarding claim 4, Tachikawa discloses:
wherein an accommodating part lower cover (6) covering a lower portion of the first accommodating part (left part of 7) is provided.
	Regarding claim 7, Tachikawa discloses:
the switch (54) is installed at a protrusion formed at a portion of the auxiliary contact mounting bracket (51A, 51B, 55Aa and 55Ab).
Regarding claim 8, Tachikawa do not disclose an auxiliary contact printed circuit board is installed on an upper surface of the auxiliary contact mounting bracket.
Wan discloses alternating current contactor comprising the auxiliary contact printed circuit board (311) is installed on an upper surface of the auxiliary contact mounting bracket (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the circuit board as taught by Wan with Tachikawa’s device for the purpose of connecting all the electronic components of a 

    PNG
    media_image2.png
    269
    397
    media_image2.png
    Greyscale

Regarding claim 15, Tachikawa does not disclose a working portion in which the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket.  
Wan discloses alternating current contactor comprising a working portion in which the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket (see the drawing below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket as taught by Wan with Tachikawa’s device for the purpose of saving space and cost.
Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive
In the 	REMARKS:	
Page 2, applicant argued that:

“Tachikawa does not teach or suggest: “an auxiliary contact mounting bracket (30) provided in the second accommodating part (13), and a switch (40) cooperatively operating according to an operational state of the main contacts (17, 18) and transferring a corresponding signal to the auxiliary contact (19), wherein a working portion (31) in which the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket..”

Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive, because:
	Tachkawa is only cited to teach an auxiliary contact mounting bracket (51A, 51B, 55Aa and 55Ab) provided in the second accommodating part (right part of 7), and a switch (54) cooperatively operating according to an operational state of the main contacts (10Aa and 10Ab) and transferring a corresponding signal to the auxiliary contact (55Ba and 55Bb) (see par. [0085]-[0087]).
Wan is used to teach the working portion (see the drawing below) in which the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket (see the drawing below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch is installed and operable, is provided at a portion of the auxiliary contact mounting bracket as taught by Wan with Tachikawa’s device for the purpose of saving space and cost.


    PNG
    media_image2.png
    269
    397
    media_image2.png
    Greyscale
[AltContent: textbox (Working portion)][AltContent: arrow]
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			

Patent Examiner - Art Unit 2837
March 6, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837